Citation Nr: 0916306	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left femur.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residual nonunion of the pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 
1971 to February 1973.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for residuals of a fracture of the left 
femur and for a back disorder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran contends that a disability involving residuals of 
a left femur fracture, which was the result of a pre-service, 
August 1968 motorcycle accident, was aggravated by military 
service.  He contends that his claimed low back disability 
was related to service or caused or aggravated by his 
service-connected residual malunion of the pelvis disability. 

The Veteran's service treatment records contained summaries 
from North Carolina Baptist Hospital of treatment following 
the pre-service motorcycle accident.  A discharge summary 
dated in September 1968 listed diagnoses that included 
fracture of midshaft of left femur and fracture of pelvis 
involving the left ilium, pubis, and ischium and the right 
pubis and ischium.  A minor operation included insertion of a 
Kirschner wire into the left proximal tibia.  Additional pre-
service hospital records showed that the Veteran was admitted 
for bone grafting and internal fixation for nonunion of 
fractured shaft of the femur and removal of a Kirschner nail.  
None of the records contained complaints or findings related 
to low back pain. 

Service treatment records revealed that the Veteran began 
complaining of back pain, pain in his left knee and popping 
in his left knee in November 1972.  Following a medical 
examination and review, a Medical Board determined that the 
Veteran was unfit for duty based on diagnoses of malunion 
pelvis, EPTE (existed prior to enlistment), not aggravated 
and osteoporosis left femur, EPTE, not aggravated.

Post-service private and VA treatment records contain 
complaints and findings related to left knee and low back 
problems, and they include records of at least one post-
service motor vehicle accident in March 1985, in which his 
truck flipped over a few times, after which the Veteran 
complained of left knee and low back pain.

In a rating decision dated in February 2007, the RO awarded 
service connection for residual malunion of the pelvis, 
effective August 27, 2004, noting that the evidence showed a 
permanent aggravation of the Veteran's pelvis fracture during 
military service that was beyond the natural progress of the 
injury.

The claim for service connection for residuals of a left 
femur fracture and for a low back disorder must be remanded 
to provide the Veteran an additional VA examination and 
opinion to assess the nature and etiology of his claimed 
disabilities.  As an initial matter, although the examiner 
explained that his opinions required speculation, the Board 
finds that none of the opinions relied on "mere 
speculation," which would make the opinions of no probative 
value.  Instead, despite his notation about speculation, the 
examiner provided opinions about each disability that were 
supported by an articulated rationale.  However, his 
conclusions in a July 2005 addendum conflict with his 
conclusions in the June 2005 examination report.  Moreover, 
the July 2005 opinion regarding the left knee is somewhat 
unclear.  In June 2005, he opined that it was more likely 
than not that the Veteran's [low back and left knee] 
symptomatology was unrelated to the pelvic injury prior to 
entering the service.  In a July 2005 addendum, he opined 
that the Veteran's left knee disability was at least as 
likely as not due to aggravation of his preexisting knee 
beyond the natural progression.  He also opined that the 
Veteran's current back condition was due to aggravation of 
the residuals of pelvic fracture beyond the natural 
progression due to service.  The RO should schedule the 
Veteran for an additional VA examination and opinion with a 
different physician to resolve these discrepancies and to 
determine whether his claimed residual left femur disability 
was aggravated by service and whether his low back disability 
was caused by service, or caused or aggravated by his 
service-connected residual malunion of the pelvis disability.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The June 2005 VA examination report also referred to VA X-ray 
reports from August and December 2004.  These records have 
not been obtained and associated with the claims file.  
Therefore, the RO should obtain these and any other relevant 
VA treatment records from August 2004 to the present.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board also notes that the RO received notice in July 2005 
that the Veteran had a pending claim for disability benefits 
from the Social Security Administration (SSA).  Where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  The AMC/RO should 
contact the Veteran to determine whether he receives SSA 
disability benefits, and if so, these records should be 
obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran to 
determine whether he receives SSA 
disability benefits, and if so, obtain from 
the SSA the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed residuals of a 
left femur fracture and low back 
disabilities.  Of particular are VA 
treatment records from August 2004 to the 
present, including X-ray reports from 2004.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
orthopedic examination performed by a 
physician other than the one who conducted 
the previous examination to determine the 
nature and etiology of his left femur and 
low back disabilities.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for a 
thorough review of the case.  A notation to 
the effect that this record review took 
place should be included in the physician's 
report.

Following review of the claims folder and 
an examination of the Veteran, the examiner 
should specifically identify whether it is 
as least as likely as not (50 percent 
probability or greater) (1) that the 
Veteran's residuals of a left femur 
fracture were aggravated by military 
service, and (2) that the Veteran's low 
back disability was caused by military 
service, or was caused or aggravated by his 
service-connected residual malunion of the 
pelvis disability.  Sustainable reasons and 
bases are to be included with the opinion, 
including an explanation and rationale for 
any alternative etiology of his femur or 
low back disabilities, including any post-
service injury(ies).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

